COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-085-CV

IN THE INTEREST OF J.M.M., A MINOR CHILD


                                          ----------

           FROM THE 231 ST DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered appellant’s “Motion To Withdraw Notice Of Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).




                                                       PER CURIAM




PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: June 26, 2008




      1
          … See T EX. R. A PP. P. 47.4.